Per Curiam.
The judgment under review is affirmed for the reasons stated in-the opinion of Mr. Justice Reed in the Supreme Court.
In order to guard against an implication that might be drawn from the language of the opinion that the ease of Beseman v. Pennsylvania Railroad Co., 21 Vroom 235, affords any justification for a direct invasion of private property we desire to cite the case of Costigan v. Pennsylvania Railroad Co., 25 Id. 233, in which the distinction between injuries Necessarily incident to the operation of a steam railroad and the direct invasion of private property is pointed out by Mr. Justice Depue.
For affirmaince—The Chancellor, Ci-iiee Justice, Garrison, Swayze, Parker, Bergen, Vooritees, Kalisch, Bogert, Vredenburgh, Congdon, White, JJ. 12.
For reversal—None.